Op. by
Ha'rgis, J.
One Boyd held a senior, and appellee, Punch, a junior mortgage upon certain property. Appellants, as attorneys for appellee, foreclosed the junior mortgage, and the property was purchased by appellee, the mortgagee, subject to the senior mortgage. Appellants moved the Court, to allow fifty dollars attorneys’ fee, and make it a lien upon the property, which was refused, and they prosecuted their appeal: Heldr that the lien of an attorney attaches not only to the money recovered, but to real and personal property as well, and the lien cannot be divested by a purchase of the property by the plaintiff in execution, or mortgagee in case of a foreclosure. The attorneys were entitled to a lien upon the property.